Citation Nr: 0010721	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-50 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
skull fracture, with headaches and impaired visual acuity, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent initial rating, for residuals of a skull fracture, to 
include headaches and impaired visual acuity.  He filed a 
timely notice of disagreement regarding his assigned initial 
disability rating, and this appeal was initiated.  

The veteran's appeal has been presented to the Board on two 
prior occasions, in December 1997 and May 1999.  Both times, 
it was remanded for additional development.  It has now been 
returned to the Board.  


FINDING OF FACT

The veteran's residuals of a skull fracture include frequent 
headaches.  


CONCLUSION OF LAW

An increased initial rating, in excess of 10 percent, is not 
warranted for the veteran's service connected residuals of a 
skull fracture, to include headaches and impaired visual 
acuity.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124a, 4.130 Diagnostic 
Codes 8045, 9304 (1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1996 rating decision, the veteran was granted 
service connection, with a 10 percent initial rating, for 
residuals of a skull fracture, to include headaches and 
impaired visual acuity.  He filed a timely notice of 
disagreement regarding his assigned initial disability 
rating, and this appeal was initiated.  

VA medical examinations were afforded the veteran in 
September 1996.  Because he reported visual acuity problems 
since his initial head injury in service, his vision was 
examined.  He reported some occasional blurring and loss of 
focus.  Photophobia was also reported by the veteran, and he 
stated sunglasses provided only partial relief.  Upon 
objective examination, the veteran had visual acuity without 
correction of 20/20 vision bilaterally for far distances.  
For near distances, he had 20/25 vision in the right eye and 
20/40 in the left eye, also without correction.  His lenses 
were clear; however, his convergence ability fatigues very 
quickly.  A convergence insufficiency was diagnosed, and the 
doctor stated this disability was a "common ocular motility 
problem" which is not specific to people with a prior 
history of skull fracture.  

The veteran was also afforded a medical examination in 
September 1996 to assess the other residuals of his in-
service skull fracture.  He reported headaches and impaired 
visual acuity.  Objectively, no tumor or other malignancy was 
present.  No cranial nerve deficit was noted, and he had no 
impairment of the autonomic or peripheral nervous systems 
relative to his head injury.  The veteran's headaches were 
"most likely" due to his traumatic skull fracture, and were 
not true migraine headaches.  The examiner did not find any 
tics or a paramyoclonus complex.  The extraocular movements, 
fundi, and pupils of the veteran's eyes were all within 
normal limits.  X-rays of the skull revealed parasagittal 
calcification, probably due to the skull fracture, which was 
well healed.  A history of a skull fracture, with residuals 
to include headaches, was diagnosed.  

The veteran was afforded a personal hearing at the RO in 
March 1997.  He testified that his primary residuals of his 
skull fracture include headaches and impaired visual acuity.  
He gets blurring of the eyes, which prevents him from 
participating in sports and other activities.  He also gets 
headaches on a near daily basis, and takes medication for 
these.  

The veteran's claim was first presented to the Board in 
December 1997, at which time it was remanded for further 
development, including additional medical examination.  

A new VA vision examination was afforded the veteran in April 
1998.  He stated he normally wears classes, but did not bring 
his with him at that time.  He had visual acuity, without 
correction, of 20/20 in the right eye and 20/15 in the left 
eye.  No refractive error was noted in either eye.  His 
corneas and lenses were clear, and his vision examination 
results were essentially normal, except for some slight 
prominence of the right eye.  

The veteran's appeal was returned to the Board in May 1999, 
at which time it was again remanded for further development.  

Additional medical records relevant to the veteran's appeal 
were obtained by the RO.  The veteran was afforded a CAT scan 
at the VA in June 1998.  No abnormal densities or bleeds were 
noted.  Overall, no significant findings were found.  The RO 
continued the prior denial of an increased initial rating in 
excess of 10 percent, and the veteran's appeal was returned 
to the Board.  

Analysis

The veteran's claim for an increased initial rating for his 
service-connected disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court of Appeals 
for Veterans Claims (Court) has held that if a veteran claims 
that a service-connected disability has become worse, then 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed.Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the present case, the 
veteran has attributed numerous disabilities to his in-
service skull fracture, the residuals for which he has been 
granted service connection.  Only those manifestations 
attributed by the medical evidence to the veteran's skull 
fracture will be considered in rating his claim.  
Nevertheless, the benefit of the doubt will be afforded the 
claimant whenever the evidence is ambiguous on this question.  
38 U.S.C.A. § 5107(b) (West 1991).  

Currently, the veteran's residuals of a skull fracture are 
rated under Diagnostic Code 8045, for brain disease due to 
trauma.  Under this code, purely neurological disabilities, 
such as hemiplegia, seizures, facial nerve paralysis, etc., 
will be rated under the diagnostic code specifically dealing 
with such disabilities.  Purely subjective complaints, such 
as headaches, dizziness, insomnia, etc., recognized as 
symptoms of brain trauma will be rated 10 percent and no more 
under Diagnostic Code 9304 for multi-infarct dementia 
associated with brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (1999).  

According to the medical evidence of record, including the 
1996 and 1998 VA medical examinations, with associated X-rays 
and CAT scans, the veteran's residuals of his skull fracture 
are limited to headaches, non-migraine type.  While he has 
claimed some loss of visual acuity, the examiner who 
evaluated the veteran in 1996 found only a convergence 
insufficiency, a "common ocular motility problem" which is 
not specific to people with a prior history of skull 
fracture.  When his visual acuity was again examined in 1998, 
the results were essentially normal, with the exception of a 
slight prominence of the right eye.  A 1998 CAT scan was also 
within normal limits.  Likewise, according to the September 
1996 VA medical examination report, the veteran's skull 
fracture itself presents some calcification, but is generally 
well healed and without evidence of residual impairment.  
Thus, because the veteran's residuals of a skull fracture 
include only headaches, and he does not have a diagnosis of 
multi-infarct dementia associated with brain trauma, an 
initial rating in excess of 10 percent may not be assigned 
under Diagnostic Codes 8045 or 9304.   

The medical evidence does not otherwise demonstrate that the 
veteran's service connected disability would be more 
equitably rated under a different, more analogous diagnostic 
code.  See 38 C.F.R. § 4.20 (1999).  

Also, a review of the evidence does not suggest the veteran 
is entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's residuals of a skull fracture have, however, 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a skull fracture have 
themselves required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
While the veteran is admittedly unemployed, he has stated his 
low back pain is the chief impediment to his employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected residuals of a skull fracture 
are unusual, or cause marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, an increased initial rating for the veteran's 
service connected residuals of a skull fracture, to include 
headaches and impaired visual acuity, is not warranted, based 
on the medical evidence.  

ORDER

An increased initial rating, in excess of 10 percent, is not 
warranted for the veteran's service connected residuals of a 
skull fracture, to include headaches and a skull fracture.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


